      Case 2:20-cv-02229-JTM-KGG Document 31 Filed 09/15/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

FERRELL COMPANIES, INC., as                         )
Plan Sponsor and Plan Administrator                 )
of the Ferrell Companies, Inc. Employee             )
Stock Ownership Plan,                               )
                                                    )
                              Plaintiff,            )
                                                    )
v.                                                  )      CASE NO. 2:20-cv-02229
                                                    )
GREATBANC TRUST COMPANY,                            )
                                                    )
HOULIHAN LOKEY CAPITAL, INC.                        )
                                                    )
                              Defendants.           )

 DEFENDANT HOULIHAN LOKEY CAPITAL, INC.’S RESPONSE TO PLAINTIFF’S
            MOTION TO COMPEL RULE 26(f) CONFERENCE
       Defendant Houlihan Lokey Capital, Inc. (“Houlihan Lokey”) adopts as if stated herein

Defendant GreatBanc Trust Company’s Response to Plaintiff’s Motion to Compel Rule 26(f)

Conference. (Doc. 30). Houlihan Lokey likewise believes this District’s typical scheduling

process remains appropriate for this case.

Dated: September 15, 2020                    Respectfully submitted,
                                             GM LAW PC

                                             By: /s/ Phillip G. Greenfield
                                             Kirk T. May           KSD Bar No. 22356
                                             Phillip G. Greenfield KSD Bar No. 70044
                                             Carrie D. Phillips    KSD Bar No. 27534
                                             1201 Walnut Street, Suite 2000
                                             Kansas City, MO 64106
                                             (816) 471-7700 - Telephone
                                             (816) 471-2221 - Facsimile
                                             kirkm@gmlawpc.com
                                             philg@gmlawpc.com
                                             carriep@gmlawpc.com

                                             Attorneys for Defendant Houlihan Lokey
      Case 2:20-cv-02229-JTM-KGG Document 31 Filed 09/15/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that, on September 15, 2020, a copy of the foregoing document was filed
with the Clerk of the Court on the CM/ECF system, which will send a notice of electronic filing
to counsel of record.



                                              /s/Phillip G. Greenfield
                                           Attorney for Defendant Houlihan Lokey
                                           Capital Inc.
